Fearer, J. This claim arises by reason of the lapse of an appropriation prior to the payment of an amount due to claimant, Commonwealth Edison Company, An Illinois Corporation, by the State of Illinois. At the time the appropriation lapsed, there were sufficient unexpended funds available to cover the amount of the claim. There is no dispute that the amount is due and owing, and a stipulation has been entered into between the attorneys for the Commonwealth Edison Company and the Attorney General’s office, wherein it was stipulated that the State of Illinois was indebted to claimant in the amount of $389.56. The record consists of the complaint, Departmental Report, which verifies the figure stipulated to, stipulation, motion of claimant for leave to waive the filing of brief and oral argument, and order of the Chief Justice granting the motion of claimant for leave to waive the filing of brief. The supplying of electricity to respondent, Department of Public Works and Buildings, Division of Highways, District 10, at said District’s special instance and request, during the period from March 1, 1961 through Juris 30, 1961, ine., for the operation of diverse traffic signals located in various suburbs immediately north of Chicago, Illinois, is the basis for this claim. Attached to the complaint is a bill of particulars wherein the various rates and charges are set forth, and is the basis for this claim. After allowing all just credits and set-offs, there is due claimant the sum of $389.56. The claim of Commonwealth Edison Company, An Illinois Corporation, is, therefore, allowed in the sum of $389.56.